Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Claim Objections
xxx

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-4, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levesque et al. (US 9606625 B2).
Regarding claim 1, Levesque discloses, in Fig.3, a flexible display device, comprising:
a main body (305); and
a flexible display screen (310), configured to have a first end coupled to the main body (310 bottom end is coupled to 305) wherein a second end of the flexible display screen opposite to the first end is movable relative to the main body ( top of 310 is movable in the direction 315 as shown in Fig.3).
Regarding claim 2, Levesque discloses comprising:
a power device ( power supply in dock 305), configured to provide power to the flexible display screen (see col.10:line 1-4).
Regarding claim 3, Levesque discloses wherein, the second end of the flexible display screen opposite to the first end of the flexible display screen is configured to be suspended; and
an intermediate portion of the flexible display screen between the first end and the second end is configured to be suspended, the intermediate portion and the second end are swingable relative to the main body ( see 310, 315, 305;Fig.3).
Regarding claim 4 and 19, Levesque discloses, wherein, the main body comprises a base portion (see base of 305) and a longitudinal support portion (slot of 305 that receives screen 310); and the flexible display screen is fixed to the longitudinal support portion (310 is fixed in the connecting slot of 305).
Regarding claim 15, Levesque discloses performing exhibition by using the flexible display device, wherein the flexible display screen is movable during the exhibition ( see screen 310 moving around 315 while displaying things in Fig.3).
Regarding claim 16, Levesque discloses wherein the flexible display device further comprises a power device, the power device is configured to provide power to the flexible display screen, and the application method further comprises: enabling the flexible display screen to move under a condition that the flexible display screen accepts a power provided by the power device (power device within docking station 305 powers screen 310 and enables it to move and change shape under certain conditions).
Regarding claim 17-18, Levesque discloses wherein the flexible display screen displays an image during moving (see screen 310 moving around 315 while displaying things in Fig.3).
 
  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim (s) 5, 7-8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (US 9606625 B2) as applied to claim 1 above, and further in view of Jung (US 2015/0286253 A1).
  Regarding claim 5, Levesque discloses, a mechanism (see mechanical connection in col.9:line 65-67), disposed on the longitudinal support portion ( mechanical connection is disposed in the slot to hold 310);
wherein the flexible display screen is fixed to the longitudinal support portion by the  mechanism ( 310 is fixed in the slot of the docking station 305 and mechanically connected to 305).
Levesque fails to specifically disclose wherein the mechanical connection is a clamping mechanism 
Jung discloses a clamping mechanism ( see clamping slot in 800 that holds 100;Fig.12).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Jung with the docking station of Levesque to hold a flexible display in place for user viewing.

  Regarding claims 7 and 20, Levesque fails to specifically disclose wherein the longitudinal support portion comprises a first cavity which is hollow, the first cavity comprises an opening, and the clamping mechanism is located at the opening.
	Jung discloses longitudinal support portion comprises a first cavity (see cavity in 800) which is hollow, the first cavity comprises an opening (see top opening that receives 100), and the clamping mechanism is located at the opening ( see two side walls of clamping part of 800 that holds 100).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Jung with the docking station of Levesque to hold a flexible display in place for user viewing.
  Regarding claims 8, Levesque discloses a driving circuit, disposed in the first cavity of the longitudinal support portion and electrically coupled to the flexible display screen to drive the flexible display screen for displaying (see col.9:line 60-67 and col.10:line 1-4).

Claim (s) 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (US 9606625 B2) as applied to claim 1 above, and further in view of Breedlove et al. (US 2018/0061893 A1)
  Regarding claim 14, Levesque fails to disclose wherein the flexible display screen has a thickness ranging from 20 microns to 30 microns.
Breedlove discloses wherein the flexible display screen has a thickness ranging from 20 microns to 30 microns (see para 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Breedlove to modify the thickness of the flexible display screen of Levesque in order to provide a low profile display screen that can save space while still maintaining flexibility and support and since it has been In re Aller, 105 USPQ233.
 

Allowable Subject Matter
	Claims 6, 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 6, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein a surface of the clamping mechanism for contacting an object to be clamped comprises a cushion. " in combination with the remaining limitations of the claim 1 and intervening claims. 
 Regarding claim 9-10, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" an electric motor, disposed in the first cavity of the longitudinal support portion and configured to drive the clamping mechanism to swing " in combination with the remaining limitations of the claim 1 and intervening claims. 
 Regarding claim 11-13, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" the power device comprises a blower, the blower is disposed on the base portion, and the 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
  


Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Choi et al. (US 2016/0135284 A1)  Budryk (US 2009/0233265 A1) and Sawano (US 6498597 B1)
Choi teaches a rollable device.
Budyrk discloses a retractable portable device.
Sawano discloses an extracting mechanism for a display type.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848